Citation Nr: 0317346	
Decision Date: 07/24/03    Archive Date: 07/31/03

DOCKET NO.  98-07 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to an increased disability rating for 
hemorrhoids, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel



REMAND

On December 5, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Make arrangements with the appropriate VA 
medical facilities for the veteran to be 
afforded the following examinations:  
An ear, nose, and throat examination, to 
include an audiological evaluation, to 
determine, if possible, the etiology of the 
bilateral hearing loss.  Send the claims 
folder to the examiner for review.  All 
indicated tests should be accomplished and all 
clinical findings should be reported in 
detail.  Further, any diagnostic testing 
deemed necessary by the examiner to determine 
the date of onset and the relationship, if 
any, of bilateral hearing loss to service 
should be conducted.  The examiner should 
indicate whether the veteran currently has 
bilateral hearing loss and whether such 
hearing loss is the type that would be 
attributable to noise exposure, to advancing 
age, or due to other events or causes.  The 
examiner should opine whether the veteran's 
current bilateral hearing loss had its onset 
in or is otherwise related to the veteran's 
service.  The reasons and bases for any 
conclusion reached should be discussed.  If 
there is no identifiable relationship between 
service and hearing loss, that should be 
clearly set forth.  All opinions expressed 
should be supported by reference to pertinent 
evidence.  The reasons and bases for any 
conclusion reached should be discussed.

An appropriate exam for hemorrhoids.  Send the 
claims folder to the examiner for review.  The 
examiner should indicate whether the veteran 
has large or thrombotic hemorrhoids, 
irreducible, with excessive redundant tissues 
and evidence of frequent recurrences, or 
hemorrhoids with persistent bleeding and with 
secondary anemia or with fissures.  The 
examiner should also indicate whether the 
service connected hemorrhoid disability has 
caused stricture of the rectum and anus, with 
reduction of lumen or leakage and the extent 
of such, whether moderate or extensive, should 
be described, or if a colostomy is required; 
or if the service connected hemorrhoid 
disability has caused prolapse of the rectum, 
and the extent to which and any leakage should 
be described; and the examiner should comment 
on whether the service connected hemorrhoid 
disability has caused impairment of the 
sphincter control of the rectum and anus and 
the extent to which should be described.

2.  After the development requested above has 
been completed to the extent possible, the RO 
should again review the record.  If any 
benefit sought on appeal remains denied, the 
appellant and his representative should be 
furnished a supplemental statement of the case 
and given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


